— Judgment, Supreme Court, New York County (Arnold Fraiman, J.), entered on May 6,1983, unanimously affirmed. Defendant-respondent-appellant shall recover of plaintiff-appellant-respondent one bill of $75 costs and disbursements of this appeal. The appeal from the order of said court, entered on April 21, 1983, unanimously dismissed as having been superseded by the appeal from the judgment, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Sullivan, Bloom, Fein
and Milonas, JJ.